EXHIBIT 10.16
 
Capital Group Communications, Inc. Agreement
 
 
CONSULTING AGREEMENT

 
This Consulting Agreement (the “Agreement”), effective as of March 8, 2010 is
entered into by and between, China Wi-Max Communications, Inc (herein referred
to as the “Company”) and Capital Group Communications, Inc., a California
corporation with principal address at 80 Liberty Ship Way Suite 7, Sausalito CA
94965 (herein referred to as the “Consultant”).  As used in this Agreement, the
term, “Parties,” shall refer to the Company and Consultant jointly.
 
WHEREAS:
 
A.
The Company seeks to engage the services of Consultant to assist the Company in
its efforts to gain greater recognition and awareness among relevant investors
in the public capital markets.

B.
The Company is familiar with Consultant and Consultant’s skills and expertise.

C.
The Parties acknowledge and agree that Consultant has completed a preliminary
review and evaluation of the Company and the challenges facing the Company in
the investor relations marketplace and the Company and Consultant have had
discussions regarding these and other matters relating to the Company’s investor
relations objectives.

D.
Consultant is willing to assist the Company to better develop investor
recognition and awareness in the public capital markets.

E.
Subject to the terms and conditions of this Agreement, the Company hereby
engages the services of Consultant to represent the Company in investors'
communications and public relations with existing shareholders, brokers, dealers
and other investment professionals and to consult with management concerning
such Company activities.

 
NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:
 
1.00           Commencement and Term of Consulting Services from Consultant.
 
The Company hereby agrees to retain the Consultant to act in a consulting
capacity to the Company, and Consultant hereby agrees to provide certain
consulting services to the Company as described in Section 2.00 of this
Agreement for a period of Twelve (12) months from the date at which a copy of
this Agreement is executed and delivered to Consultant with the Fees (defined in
Section 4.00 of this Agreement) (the “Term”).
 
2.00           Duties of Consultant.
 
Including amendment A of this Agreement, Consultant agrees that it shall provide
the following specified consulting services on a best efforts basis:
 
2.01           Present the company to Consultant’s online network of Brokers,
Analyst and Institutions.
 
2.02           Assist the Company in further reviewing the preliminary
evaluation and assessment prepared by Consultant in evaluating and assessing the
challenges facing the Company in communicating with the investor marketplace.
 
 
 

--------------------------------------------------------------------------------

 
2.03           Consult and assist the Company, as appropriate, in: (1)
developing and implementing plans and means for presenting the Company and its
business plans, strategy and personnel to the financial community (using
Consultant’s database of licensed brokers, analyst, institutions and fund
managers); and (2) establishing an image for the Company in the financial
community through an extensive grass roots marketing program.
 
2.04           With the cooperation of the Company and during the Term, maintain
target investor awareness of the Company's plans, strategy and personnel, as
they may evolve during the Term, and consult and assist the Company in
communicating appropriate information regarding such plans, strategy and
personnel to Consultant’s designated subscribers.
 
2.05           Provide assistance to the Company with respect to its shareholder
relations.
 
2.06           At the Company’s request and subject to the Company’s securing
its own rights to the use of its names, marks, and logos, Consultant shall
assist the Company in the use of its corporate symbols, logos, and names to
enhance the presentation of said symbols, logos and names, and other matters
relating to the Company’s corporate image.
 
2.07           Upon the Company's direction and approval, Consultant shall
disseminate information regarding the Company to Consultant’s online newsgroups
and its members and provide re-direction from yahoo.com finance, investment
community professionals and the general investing public.
 
2.08           At the Company's request, review business plans, strategies,
mission statements budgets, proposed transactions and other plans for the
purpose of advising the Company of the public relations implications thereof.
 
3.00           Allocation of Time and Energies.
 
The Consultant hereby agrees to use its best efforts to perform and discharge
faithfully the responsibilities which may be assigned to the Consultant from
time to time by the officers and duly authorized representatives of the Company
in connection with the conduct of the Company’s financial, public relations and
communications activities, subject to compliance with applicable state and
federal securities laws and regulations.
 
3.01           The Parties acknowledge and agree that the services provided by
Consultant and staff shall diligently and thoroughly provide the consulting
services required hereunder.  The services to be provided by Consultant shall
not be measured by the number of hours devoted by Consultant’s staff on a per
day basis and Consultant and the Company agree that Consultant shall perform the
duties set forth in Section 2.00 of this Agreement in a diligent and
professional manner.  The Parties acknowledge and agree that a
disproportionately large amount of the effort to be expended and the costs to be
incurred by the Consultant and the benefits to be received by the Company are
expected to occur within or shortly after the first two (2) months from the
commencement of the Term of this Agreement.  It is expressly understood that
Consultant's performance of its duties hereunder will in no way be measured by
the price of the Company's common stock, nor the trading volume of the Company's
common stock.
 
 
 

--------------------------------------------------------------------------------

 
3.02  Additionally, CGC agrees to the following specific IR duties:
 

 
a)  Create a 2 page fact sheet
 b) Create Comparable List    
c) Create Facebook (fan page) 
d) Make 200 Calls per week to CGC Database
   
e) Create Corporate Video 
f) Publish Video on YouTube    
g) Target Comparable Company Institutions, Funds and Shareholders

 
4.00           Compensation to Consultant for Consulting Services.
 
In consideration for the consulting services rendered to the Company as
described in Section 2.00 of this Agreement, together with other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company hereby agrees to pay Consultant the following
consulting fees (the “Fees”):
 
4.01
Payment of Commencement Fee to Consultant by the Company. In consideration for
Consultant’s undertaking a preliminary evaluation of the Company and
Consultant’s preliminary assessment of the challenges and difficulties facing
the Company, the Company shall pay and deliver to Consultant (at Consultant’s
address stated on the first page of this Agreement).

 
4.01.01                      Issue and deliver to Consultant, at Consultant’s
address stated on this Agreement, one (1) or more stock certificates (the
“Certificates”) representing 1,300,000 shares of the companies common
stock.  Each Certificate shall bear a restricted securities legend in accordance
with the Securities Act of 1933.  These Fees shall be for all purposes
non-refundable in every respect.  In the event that the Company later elects to
terminate this Agreement at any time following the commencement of the Term, the
Fee shall not be refunded and no amount or portion of either shall be due or
returned to the Company.  In addition, the Company’s Corporate Secretary shall
execute and deliver the Certificate of Corporate Secretary (attached hereto as
Exhibit B) with a manually executed copy of this Agreement.
 
 
4.01.02                      Deliver a true and accurate photocopy of the Board
of Directors’ resolution duly adopted by the Company’s Board of Directors
authorizing the issuance of the Shares and approving this Agreement.
 
 
4.02
The Parties hereto acknowledge and agree that Consultant has foregone
significant alternative opportunities in entering into this Agreement and
assuming the obligations set forth in Section 2.00 of this Agreement.  The
Company further acknowledges and agrees that it derives substantial benefit from
the execution of this Agreement and the ability to announce its relationship
with Consultant.

 
 
4.03           The shares of the Common Stock issued as a Fee shall constitute
payment for Consultant’s agreement to consult to the Company and are a
non-refundable, non-apportion able, and non-ratable retainer and the Fee are not
and shall not be construed as a prepayment for future services.  In the event
that the Company terminates this Agreement prior to the completion of the Term
of this Agreement, for any reason whatsoever, it is agreed and understood that
the Fee shall not be refundable or returned to the Company.
 


 
 

--------------------------------------------------------------------------------

 
 
5.00           Representations of Each of the Parties.
 
5.01           Representations of Consultant. Consultant acknowledges that the
shares of Common Stock to be issued to Consultant as the Stock Fee pursuant to
this Agreement have not been registered under the Securities Act of 1933 (the
“1933 Act”), and accordingly are “restricted securities” within the meaning of
Rule 144 of the 1933 Act.  As such, the Shares may not be resold or transferred
unless the Company has received an opinion of counsel reasonably satisfactory to
the Company that such resale or transfer is exempt from the registration
requirements of the 1933 Act.  Further, Consultant agrees that in connection
with the acquisition of Shares hereunder, the Consultant represents and warrants
to the Company, to the best of its/his knowledge, as follows: (1) Consultant
acknowledges that the Consultant has been afforded the opportunity to ask
questions of and receive answers from duly authorized officers or other
representatives of the Company concerning an investment in the Shares, and any
additional information which the Consultant has requested; (2) Consultant has
had experience in investments in restricted and publicly traded securities; and
(3) Consultant has had experience in investments in speculative securities and
other investments which involve the risk of loss of investment.  Consultant
acknowledges that an investment in the Shares is speculative and involves the
risk of loss. Consultant has the requisite knowledge to assess the relative
merits and of the investment without the necessity of relying upon other
advisors, and Consultant can afford the risk of loss of his entire investment in
the Shares.  Consultant is (i) an accredited investor, as that term is defined
in Regulation D promulgated under the Securities Act of 1933, and (ii) a
purchaser described in Section 25102 (f) (2) of the California Corporate
Securities Law of 1968, as amended. In addition, Consultant is acquiring the
Shares for the Consultant’s own account for long-term investment and not with a
view toward resale or distribution thereof except in accordance with applicable
securities laws.
 
5.02           Representations of the Company RE: General.  The Company
represents that: (1) it has the requisite authority and power to enter into this
Agreement; (2) this Agreement and the obligations recited hereunder have been
approved by the Company’s Board of Directors; (3) the shares of the Company’s
Common Stock issued to Consultant are free from the claims and interests of any
third party; and (4) the Stock Fee are non-refundable and any termination or
attempted cancellation of this Agreement shall not give the Company or any other
person the right to receive the refund or return of either or both of said fees.
 
5.03           Representations of the Company RE: Valuation of the Shares.  The
Company represents that: (1) the shares issued to Consultant in payment of the
Stock Fee are restricted securities; (2) the Stock Fee has been and for all
purposes will be valued at no more than the amount set forth in Exhibit B
attached to and incorporated by reference herein; (3) the value accorded the
shares issued to Consultant in payment of the Stock Fee is not inconsistent with
any values accorded shares of the Company’s Common Stock issued in similar
amounts within a reasonable time period prior to or contemporaneous with the
payment of the Stock Fee to Consultant;  and (4) the value accorded the Stock
Fee takes into account the lack of liquidity of the Stock Fee and the lack of
marketability of the block of stock represented by the Stock Fee.
 
6.00           Additional Representations of the Company.
 
In addition, the Company represents that Company, and not Consultant, is
responsible to perform any and all due diligence on such lender, equity
purchaser or acquisition candidate introduced to it by Consultant under this
Agreement, prior to Company receiving funds or closing on any
acquisition.  However, Consultant shall undertake its best efforts to avoid the
introduction of any third party which is known to Consultant to have had a prior
reputation or history of questionable, unethical, or illicit activities.
 
 
 

--------------------------------------------------------------------------------

 
7.00           Assignment of Agreement & Assignment of Rights and Obligations.
 
Consultant’s services under this contract are offered to Company only and may
not be assigned by the Company to any other person or entity with which Company
merges or which acquires the Company or substantially all of its assets. In the
event of said merger or acquisition, all compensation to Consultant herein under
the schedules set forth herein shall remain due and payable, and any
compensation received by the Consultant may be retained in the entirety by
Consultant, all without any reduction or pro-rating and shall be considered and
remain fully paid and non-assessable. Company shall assure that in the event of
any merger, acquisition, or similar change of form of entity that its successor
entity shall agree to complete all obligations to Consultant, including the
provision and transfer of all compensation herein, and the preservation of the
value thereof consistent with the rights granted to Consultant by the Company
herein, and to Shareholders.
 
8.00           Obligation for Expenses.
 
Consultant agrees to pay for all its expenses (phone, mailing, labor, etc.),
other than extraordinary items (travel required by/or specifically requested by
the Company, luncheons or dinners to large groups of investment professionals,
mass faxing to a sizable percentage of the Company's constituents, investor
conference calls, print advertisements in publications, etc.) approved by the
Company prior to its incurring an obligation for reimbursement.
 
9.00           Indemnification of Consultant and Consultant’s Employees and
Agents by the Company.
 
The Company hereby agrees to indemnify and hold Consultant and Consultant’s
employees and agents (the “Indemnified Parties”) harmless against (i) any and
all liabilities, obligations, losses, damages, claims, actions, asserted against
any one or more of the Indemnified Parties, based upon, resulting from or
arising out of any misstatement or omission of material fact contained in one or
more of the statements, representations, press releases, announcements, reports,
or filings made or prepared by the Company or its agents and (ii) any cost or
expense (including reasonable attorneys' fees and court costs) incurred by the
Indemnified Parties or any of them in connection with the foregoing (including,
without limitation, any cost or expense incurred by the Indemnified Parties in
enforcing their rights pursuant to this Section 9.00).  No demand or claim for
indemnification under this Section 9.00 may be made after 11:59 p.m., California
time, on the date six (6) years following the last date at which services were
rendered to the Company under this Agreement or any extension thereof.
 
9.01           Obligation for Compliance with Securities Laws.  The Parties
agree that the Company shall assume and remain at all times responsible for all
information, statements,  and documents released or provided to Consultant and
for compliance with Regulation FD or any other provisions of the Securities
Exchange Act of 1934 (the “1934 Act Obligations”).
 
10.00           Agree To Opinion Shares:
 
Company agrees to immediately cause an opinion on shares within 7 business days
of request.
 
11.00           Further Assurance.
 
Each of the parties shall hereafter execute all documents and do all acts
reasonably necessary to effect the provisions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
12.00           Successors.
 
The provisions of this Agreement shall be deemed to obligate, extend to and
inure to the benefit of the successors, assigns, transferees, grantees, and
indemnities of each of the Parties to this Agreement.
 
13.00           Independent Counsel.
 
Each of the Parties to this Agreement acknowledges and agrees that it has been
represented by independent counsel of its own choice throughout all negotiations
which preceded the execution of this Agreement and the transactions referred to
in this Agreement, and each has executed this Agreement with the consent and
upon the advice of said independent counsel.  Each party represents that he or
it fully understands the provisions of this Agreement, has consulted with
counsel concerning its terms and executes this Agreement of his or its own free
choice without reference to any representations, promises or expectations not
set forth herein.
 
14.00           Integration.
 
This Agreement, after full execution, acknowledgment and delivery, memorializes
and constitutes the entire agreement and understanding between the parties and
supersedes and replaces all prior negotiations and agreements of the parties,
whether written or unwritten.  Each of the Parties to this Agreement
acknowledges that no other party, nor any agent or attorney of any other party
has made any promises, representations, or warranty whatsoever, express or
implied, which is not expressly contained in this Agreement; and each party
further acknowledges that he or it has not executed this Agreement in reliance
upon any belief as to any fact not expressly recited hereinabove.
 
15.00           Attorneys Fees.
 
In the event of a dispute between the parties concerning the enforcement or
interpretation of this Agreement, the prevailing party in such dispute, whether
by legal proceedings or otherwise, shall be reimbursed immediately for the
reasonably incurred attorneys' fees and other costs and expenses by the other
Parties to the dispute.
 
16.00           Interpretation & Right to Specific Performance.
 
Wherever the context so requires: the singular number shall include the plural;
the plural shall include the singular; and the masculine gender shall include
the feminine and neuter genders.  In the event that either party to this
Agreement commits a breach of its obligations under this Agreement, the other
party shall be entitled to specific performance in addition to any other
remedies to which they may be entitled.
 
17.00                      Captions & Exhibits.
 
The captions by which the sections and subsections of this Agreement are
identified are for convenience only, and shall have no effect whatsoever upon
its interpretation.
 
18.00                      MISC
 
19.00           Counterparts.
 
This Agreement may be executed in any number of counterparts.
 
 
 

--------------------------------------------------------------------------------

 
20.00           Expenses Associated With This Agreement.
 
Each of the parties hereto agrees to bear its own costs, attorney’s fees and
related expenses associated with this Agreement.
 
21.00           Arbitration.
 
Any dispute or claim arising to or in any way related to this Agreement shall be
settled by arbitration in Sausalito, California. All arbitration shall be
conducted in accordance with the rules and regulations of the American
Arbitration Association ("AAA").  AAA shall designate an arbitrator from an
approved list of arbitrators following both parties' review and deletion of
those arbitrators on the approved list having a conflict of interest with either
party. Each party shall pay its own expenses associated with such arbitration
(except as set forth in Section 11.05 Above).  A demand for arbitration shall be
made within a reasonable time after the claim, dispute or other matter has
arisen and in no event shall such demand be made after the date when institution
of legal or equitable proceedings based on such claim, dispute or other matter
in question would be barred by the applicable statutes of limitations.  The
decision of the arbitrators shall be rendered within 60 days of submission of
any claim or dispute, shall be in writing and mailed to all the parties included
in the arbitration. The decision of the arbitrator shall be binding upon the
parties and judgment in accordance with that decision may be entered in any
court having jurisdiction thereof.
 
22.00           Power to Bind.
 
A responsible officer of the Company has read and understands the contents of
this Agreement and is empowered and duly authorized on behalf of the Company to
execute it.
 
23.00           Confidentiality.
 
The parties hereto agree that the terms of this Agreement and all documents
constituting parts of this transaction shall be kept strictly confidential
except to the extent necessary to protect the rights of the parties hereto or to
satisfy the Company’s obligations under the Securities Exchange Act of 1934 and
the rules adopted by the Securities and Exchange Commission hereunder.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.
 
China Wi Max Inc:
 
By: _________________________________
Name (print): __________________________
Title: ________________________________
Address: _____________________________
 
Capital Group Communications:
 
By: _____________________________
Devin Bosch
CEO
Capital Group Communications, Inc
80 Liberty Ship Way, Suite 7 Sausalito, CA 94965



 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
CERTIFICATE OF CORPORATE SECRETARY
 
I, _______________________ do hereby certify that I am the duly elected
Corporate Secretary of _____________________________________, a
_____________________corporation (the “Company”).
 
I also warrant and represent that the Consulting Agreement between the Company
and Consultant has been duly approved by the Company’s Board of Directors and
the shares of the Company’s Common Stock issued to Consultant as described in
the Agreement as a Stock Fee have been duly issued and earned by Consultant
under the terms of the Agreement and that all of the Stock Fee are fully earned
and paid for by Consultant. For all intensive purposes the fee shall be valued
at $00.001 per share.
 
THIS CERTIFICATE IS DELIVERED TO CONSULTANT FOR THE PURPOSE OF SUPPORTING THE
OBLIGATIONS OF THE COMPANY AS RECITED IN THE AGREEMENT.
 

Signed:
 
 
 
   
 
 
 
  Name (print):                    Title:           
 
 
 
 


 
 
 

--------------------------------------------------------------------------------

 